DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 10/17/2022.  
Claims 1-9 are pending in the case.  
No claims have been cancelled or added.
Claims 1, 2, 8 and 9 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2005/0149551 A1, published 07/07/2005, hereinafter “Fong”) in view of Goel et al. (US 2018/0121047 A1, published 05/03/2018, hereinafter “Goel”).

Independent Claims 1, 7 and 8:
	Fong teaches a menu interface comprising a horizontal list of options that is a higher level than a vertical list of options wherein the menu comprising the horizontal and vertical lists can be displayed in a first form that is illustrated in Fig. 3A wherein all of the header options appear to be fully displayed and the second form is illustrated in Fig. 5B wherein a subset of the header options are displayed and arrow elements are added to the currently selected header option (Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]).  It appears that the form in Fig. 3A is a fixed list for the horizontal list that the user can cycle through while the form in Figs. 5A and 5B is a scrollable list for the horizontal list wherein some items are displayed while other items are not.  
Although, Fong is silent as to whether the menu can switch between the first form and the second form, adjusting an interface between a fixed list and a scrollable list based on a display area size is a feature known to one of ordinary skill in the art.  For instance Goel teaches the switching between a fixed horizontal list and a scrollable horizontal list based on a change in window size (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Fong to incorporate the list switching feature of Goel in order to more effectively present the list of options (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).
In combination, Fong in view of Goel teaches an apparatus, medium and method for displaying a plurality of commands in a computer including a graphical user interface for displaying the plurality of commands in a window on a display screen, the plurality of commands having a plurality of layers, the command display apparatus comprising (Fong: Fig. 3A, abstract, ¶ [0020], [0041]-[0043], [0052]): 
a CPU (Fong: Fig. 2B, ¶ [0040]-[0043]); and
at least one memory connected to the CPU and storing a program that causes the computer to execute a method comprising (Fong: Fig. 2B, ¶ [0040]-[0043]):
detecting a vertical or horizontal size of the window (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]);
determining, in response to the detected size, a form of a display of a menu from which a command in each of the plurality of layers is selected (The invention provides at least two forms for which the menu can be displayed, the first form is illustrated in Fig. 3A wherein all of the header options appear to be fully displayed (fixed list) and the second form is illustrated in Fig. 5B wherein a subset of the header options are displayed and arrow elements are added to the currently selected header option (scrollable list).  A fixed list or scrollable list is displayed based on the detected size, Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]); and 
controling a display of the commands in each of the plurality of layers in response to the determined display form of the menu or an instruction from an operator such that (Fong: Figs. 3A, 4 and 5A, ¶ [0054]-[0057]) 
commands in a first layer among the plurality of layers are controlled to be displayed in a list in an area inside the window (Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]; Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]), 
the first layer is a layer that is at a lower level among the plurality of layers than at least one layer whose display form of the menu changes (The display form of the horizontal header options changes, Fong: Figs. 3A and 5A.  The vertical list is in a layer that is a lower level than the horizontal header options, Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057].), and 
the list in the first layer is displayed before and after a change in the display form of the menu (The vertical list (list in the first layer) is displayed in both forms of the menu, Fong: Figs. 3A and 5A), 
wherein in the determining of the form of the display of the menu, a form of the commands in a layer at a higher level than the first layer is determined to be the display form of the menu in a pull-down display form and/or in a form in which a plurality of states switch from one to another in turn when the detected size is smaller than a first value, and the form of the commands in the layer at the higher level is determined to be the display form of the menu in a list form when the detected size is larger than or equal to the first value (The form in Fig. 3A presents the horizontal header options in a horizontal list form and the form in Fig. 5A presents the horizontal header options in a partial list form wherein a plurality of header options are partially presented or not presented at all and are scrollable (different states), Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]. A fixed list or scrollable list is displayed based on the size being above a value and a scrollable list is displayed based on the size being below the value, Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).

Claim 3:
	The rejection of claim 1 is incorporated.  Fong in view of Goel further teaches a method wherein in the detecting, when the size of the window is changed according to the size of the display screen, a changed vertical or horizontal size of the window is detected (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).

Claim 4:
	The rejection of claim 1 is incorporated.  Fong in view of Goel further teaches a method wherein in the detecting, the detection is performed using a pixel count as a unit (Goel: ¶ [0175], [0201]).

Claim 5:
	The rejection of claim 1 is incorporated.  Fong in view of Goel further teaches a method wherein in the controlling, based on selection of a command in the layer at a higher level than the lowest-level layer by the operator, the layer at a lower level than the higher-level layer is determined to be the first layer (Fong: Fig. 3A, ¶ [0052]).

Claim 6:
	The rejection of claim 1 is incorporated.  Fong in view of Goel further teaches a method wherein in the controlling, after the change in the display form of the menu, approximately all of the list in the first layer is displayed (Approximately all of the items in the lower level list in the fixed list form is displayed in the scrollable list form, Fong: Figs. 3A and 5A.).

Claim(s) 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Goel and further in view of Armitage (US 2015/0193094 A1, published 07/09/2015, hereinafter “Armitage”).

Independent Claims 2, 7 and 9:
	Fong teaches a menu interface comprising a horizontal list of options that is a higher level than a vertical list of options wherein the menu comprising the horizontal and vertical lists can be displayed in a first form that is illustrated in Fig. 3A wherein all of the header options appear to be fully displayed and the second form is illustrated in Fig. 5B wherein a subset of the header options are displayed and arrow elements are added to the currently selected header option (Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]).  It appears that the form in Fig. 3A is a fixed list for the horizontal list that the user can cycle through while the form in Figs. 5A and 5B is a scrollable list for the horizontal list wherein some items are displayed while other items.  Examiner notes that the header options can be displayed vertically and the lower level list can be displayed horizontally, Fong: claim 5.
Although, Fong is silent as to whether the menu can switch between the first form and the second form, adjusting an interface between a fixed list and a scrollable list based on a display area size is a feature known to one of ordinary skill in the art.  For instance Goel teaches the switching between a fixed list and a scrollable list based on a change in window size (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Fong to incorporate the list switching feature of Goel in order to more effectively present the list of options (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).
In combination, Fong in view of Goel teaches an apparatus, medium and method for displaying a plurality of commands in a computer including a graphical user interface for displaying the plurality of commands in a window on a display screen, the plurality of commands having a plurality of layers, the command display apparatus comprising (Fong: Fig. 3A, abstract, ¶ [0020], [0041]-[0043], [0052]): 
a CPU (Fong: Fig. 2B, ¶ [0040]-[0043]); and
at least one memory connected to the CPU and storing a program that causes the computer to execute a method comprising (Fong: Fig. 2B, ¶ [0040]-[0043]):
detecting a vertical or horizontal size of the window (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]);
determining, in response to the detected size, a form of a display of a menu from which a command in each of the plurality of layers is selected (The invention provides at least two forms for which the menu can be displayed, the first form is illustrated in Fig. 3A wherein all of the header options appear to be fully displayed (fixed list) and the second form is illustrated in Fig. 5B wherein a subset of the header options are displayed and arrow elements are added to the currently selected header option (scrollable list).  A fixed list or scrollable list is displayed based on the detected size, Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]); and 
controlling a display of the commands in each of the plurality of layers in response to the determined display form of the menu or an instruction from an operator such that (Fong: Figs. 3A, 4 and 5A, ¶ [0054]-[0057]) 
commands in a first layer among the plurality of layers are controlled to be displayed in a list in an area inside the window (Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]; Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]), 
the first layer is a layer that is at a lower level among the plurality of layers than at least one layer whose display form of the menu changes (The display form of the horizontal header options changes, Fong: Figs. 3A and 5A.  The vertical list is in a layer that is a lower level than the horizontal header options, Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057].), and 
the list in the first layer is displayed before and after a change in the display form of the menu (The vertical list (list in the first layer) is displayed in both forms of the menu, Fong: Figs. 3A and 5A), 
wherein in the determining of the form of the display of the menu,
when the detected size becomes smaller than a second value, for at least one layer at a higher level than the first layer among the plurality of layers, the determined display form of the menu is obtained by changing the list from a fixed list to a scrollable list and when the detected size become larger than or equal to the second value, the determined display form of the menu is obtained by changing the list from a scrollable list to a fixed list (The form in Fig. 3A presents the horizontal header options in a horizontal list form and the form in Fig. 5A presents the horizontal header options in a partial list form wherein a plurality of header options are partially presented or not presented at all and are scrollable (different states), Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057]. Examiner notes that the header options can be displayed vertically and the lower level list can be displayed horizontally, Fong: claim 5.  A fixed list or scrollable list is displayed based on the size being above a value and a scrollable list is displayed based on the size being below the value, Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).
Fong in view of Goel does not appear to expressly teach an apparatus medium and method wherein the scrollable list comprises a plurality of second constituent elements that is divided from a first constituent element from the fixed list.
However, Armitage teaches an apparatus, medium and method wherein the scrollable list comprises a plurality of second constituent elements that is divided from a first constituent element (The last cell (first constituent element) in the list is divided into a plurality of areas that comprise representations (second constituent elements) for the remaining list items that are not displayed in the screen, Armitage: Fig. 3C, ¶ [0033], [0045], [0046].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Fong in view of Goel wherein the scrollable list comprises a plurality of second constituent elements that is divided from a first constituent element, as taught by Armitage.
One would have been motivated to make such a combination in order to provide a more effective presentation of scrollable list items according to size constraints (Armitage: Fig. 3C, ¶ [0033], [0045], [0046].).
In combination, Fong in view of Goel and further in view of Armitage teaches an apparatus, medium and method  wherein in the display form determination unit, when the detected size becomes smaller than a second value, for at least one layer at a higher level than the first layer among the plurality of layers, the determined display form of the menu is obtained by changing a first constituent element that is at least one of constituent elements of the layer to a plurality of second constituent elements divided from the first constituent elements and when the detected size become larger than or equal to the second value, the determined display form of the menu is obtained by changing the plurality of second constituent elements back to the first constituent element (The form in Fig. 3A presents the header options in a fixed list form and the form in Fig. 5A presents the header options in a partial list form wherein a plurality of header options are partially presented or not presented at all and are scrollable, Fong: Figs. 3A, 4 and 5A, ¶ [0052], [0054]-[0057].  The header options can be displayed vertically and the lower level list can be displayed horizontally, Fong: claim 5.  A fixed list or scrollable list is displayed based on the size being above a value and a scrollable list is displayed based on the size being below the value, Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209].  For the scrollable list, the last cell (first constituent element) in the list is divided into a plurality of areas that comprise representations (second constituent elements) for the remaining list items that are not displayed in the screen, Armitage: Fig. 3C, ¶ [0033], [0045], [0046].  In combination, when switching back to the fixed list the last cell would no longer be divided since there will no longer be additional list elements that are not currently displayed.).

Claim 3:
	The rejection of claim 2 is incorporated.  Fong in view of Goel and further in view of Armitage further teaches a method wherein in the detecting, when the size of the window is changed according to the size of the display screen, a changed vertical or horizontal size of the window is detected (Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]).

Claim 4:
	The rejection of claim 2 is incorporated.  Fong in view of Goel and further in view of Armitage further teaches a method wherein in the detecting, the detection is performed using a pixel count as a unit (Goel: ¶ [0175], [0201]).

Claim 5:
	The rejection of claim 2 is incorporated.  Fong in view of Goel further teaches a method wherein in the controlling, based on selection of a command in the layer at a higher level than the lowest-level layer by the operator, the layer at a lower level than the higher-level layer is determined to be the first layer (Fong: Fig. 3A, ¶ [0052]).

Claim 6:
	The rejection of claim 2 is incorporated.  Fong in view of Goel and further in view of Armitage further teaches a method wherein in the controlling, after the change in the display form of the menu, all of the list in the first layer is displayed (In Fig. 3A, the horizontal options are in a fixed state and there are 5 items in the vertical list.  In Fig. 5A, the horizontal options are in a scrollable state and there are 12 items in the vertical list.  Accordingly, the scrollable version of the menu interface can accommodate at least 12 items.  Therefore, when the horizontal options of Fig. 3A switches from a fixed state to a scrollable state (according to the method taught in Goel: Figs. 5, 11 and 12, abstract, ¶ [0193], [0201]-[0203], [0208]-[0209]), all five items in Fig. 3A can be displayed in the scrollable version of the menu interface.).

Response to Arguments
In regards to the 112(f) interpretation, Examiner has noted the amendments made to claims 8 and 9.  Accordingly, Examiner not longer considers claims 8 and 9 to invoke 112(f) interpretation.

In regards to claim 6, Applicant’s amendment has been fully considered and is persuasive.  The 35 U.S.C. § 112 rejection of claim 6 is respectfully withdrawn.


Applicant’s prior art arguments have been fully considered but they are not persuasive.
	In regards to claim 1, Applicant argues that one of ordinary skill in the art would not reasonably regard the former list (Fig. 3A) as a first form of display and the later as a second form (Figs. 5A and 5B) since Figs. 5A and 5B include objects that vary depending on the search and item selection by the user in stead of fixed elements in a first level list, thus a difference in nature exists between the horizontal header options in Fig. 3A in Fong and that in the embodiments shown in Figs. 5A and 5B (Remarks: pages 10 and 11).  Examiner respectfully disagrees.
Based on Figs. 3A and 5A, Examiner makes the conclusion that the horizontal options in the menu interface can be fixed or scrollable.  Since Fong is silent as to the decision-making process for determining when the horizontal options should be displayed as fixed or scrollable, Examiner relies on Goel to teach that a horizontal set of items can switch between a fixed state and a scrollable state based on a change in window size.  Accordingly, the rejection is based off a combination.  Applicant has ignored said combination and instead has attacked Fong individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Accordingly, Applicant’s arguments are not persuasive.
Applicant further argues that because the horizontal list items of figs. 3A and 5B are not the same, Fong does not teach that the menu interface of Fig. 3A can switch to the menu interface of Fig. 5B (Remarks: pages 11 and 12).  Examiner respectfully disagree.
First, it is obvious that Fig. 5B does not match Fig. 3A.  Paragraph [0059] (which applicant has cited in the remarks) teaches that the items in the vertical list moves to the horizontal list when an item in the vertical list is selected.  Accordingly, Fig. 5B is an altered version of Fig. 5A.  The proper comparison should be between Figs. 5A and 3A (which should be apparent to one of ordinary skill in the art).  In Fig. 3A the horizontal list options include: songs, playlists, artists and genres.  In Fig. 5A the horizontal list options include: artists, songs, play(lists), (albu)ms.  Accordingly, Applicants argument seems to be misleading and accordingly, in not persuasive.  
Second, Examiner’s argument is not that the two menu interfaces are the exact same, but rather that a menu interface can include a horizontal list in a fixed state or in a scrollable state.  Since Fong is silent as to the decision-making process for determining when the horizontal options should be displayed as fixed or scrollable, Examiner relies on Goel to teach that a horizontal set of items can switch between a fixed state and a scrollable state based on a change in window size.  
Applicant further argues that Fong does not teach that “the list in the first layer is displayed before and after a change in the display form of the menu” because the list in Fig. 5A includes a “play” and “add to queue” option (Remarks: page 12).  Examiner respectfully disagrees.  
Again, Examiner is not claiming that the menu interfaces in Figs. 3A and 5A are exactly the same, but rather that a menu interface can have a horizontal list that is displayed in a fixed state or a scrollable state.  Accordingly, regardless of whether the header options are fixed or scrollable, the vertical list corresponding to a particular horizontal header option (e.g. artists) in the menu interface would still be a list of options pertaining to said particular horizontal header option (e.g. artists).  Accordingly, Applicant’s argument is not persuasive.

	In regard to claims 2, Applicant argues that the prior art of record does not teach “the determined display form of the menu is obtained by changing a first constituent element that is a t least one of constituent elements of the layer to a plurality of second constituent elements divided from the first constituent element” because the last cell in Armitage combines the value and/or any visual representation for the remaining list items (Remarks: pages 14 and 15).  Examiner respectfully disagrees.
	The last cell of Armitage comprises a display area as outlined below.
[AltContent: rect]
    PNG
    media_image1.png
    715
    884
    media_image1.png
    Greyscale

	At least a portion of the display area corresponding to the last cell is divided into subareas where representations are displayed (second constituent elements) for the remaining list items that are not displayed in the screen, as outlined below.
[AltContent: rect]
    PNG
    media_image2.png
    73
    496
    media_image2.png
    Greyscale

	Accordingly, Armitage teaches “wherein the scrollable list comprises a plurality of second constituent elements that is divided from a first constituent element.”  
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175